LEWIS, J.
October 21, 1882, Amanda J. Rogers, a married woman, then residing in Wisconsin, owned in fee simple certain real estate situate in Minnesota, and on that day executed and delivered to defendant Crosse a warranty deed to certain of the premisés, consisting of one hundred forty acres; and on May 4, 1885, she executed and delivered to Mr. Crosse another warranty deed, purporting ^o convey one hundred acres. At the time of making such purchase, Mr. Crosse knew Mrs. Rogers was married, that her husband was living, and that he did not join in the deeds. The deeds were recorded in the county where the land was situated. In consideration of the- execution and delivery of the conveyances, defendant Crosse paid Mrs. Rogers the fair value of the purchase price of the land at that time, which was $1,200; and after the purchase he paid taxes on the land for all of the years from 1881 to 1899, inclusive, amounting to $420,54, and in 1894 and 1895 reduced a portion of the land to cultivation, and since said time has been in undisputed and exclusive possession thereof by a tenant, cultivating and improving it.
*248In 1889 Mrs. Rogers moved from Wisconsin to Montana, where she has since resided, and on August 30, 1901, obtained a decree of divorce from her husband, by a competent Montana court, upon the ground of desertion. One of her purposes for securing the divorce was to get power to sell and convey the premises formerly conveyed to Crosse. In September, 1901, and January, 1902, Mrs. Rogers entered into ah agreement with plaintiff whereby she agreed to convey to him a part of the land, and deed to him the other part, in consideration of the sum of $3,600, $200 of which was paid by plaintiff, and the remainder was conditioned upon his securing title to the land. Plaintiff at all times had knowledge and notice of the former conveyances to defendant Crosse, and was not a bona fide purchaser. This action was commenced by plaintiff for the purpose of having the deeds from Mrs. Rogers to Crosse, and certain contracts of sale entered into by Crosse with the other defendants, cancelled and annulled, and to have defendants declared to have no title, lien, or interest in the premises. The facts as above stated were found by the trial court, and judgment was entered for defendants.
The assignments of error present one question .only, which is, do the findings of fact warrant the conclusion of law? Plaintiff’s claim for relief is based entirely upon the fact that the deeds executed by Mrs. Rogers to Mr. Crosse were void, under G. S. 1894, § 5532, for the reason that her husband did not join in the deeds. Conceding that the deeds were void, and admitting, without deciding, that Mrs. Rogers was not otherwise estopped, we are of the opinion that she is not at this late day entitled to the relief she seeks. According to the findings, the plaintiff stands in no better position than Mrs. Rogers, having taken the conveyance with full knowledge of the conveyances and all that had transpired. Upon the circumstances of this case, Mrs. Rogers, or the plaintiff, was required to act with reasonable expedition in seeking the aid of a court of equity to set aside the conditions which she had voluntarily created. Notwithstanding the fact that the deed was void, the courts will not look very kindly upon such a contract as is portrayed in this record. Where a married woman deliberately, but illegally, deeds her property for a just con-siderátion, if she intends to repudiate the transaction, then, under all just rules governing human conduct, she must move with reasonable *249expedition. This principle is founded upon public policy, and has its root in the fact that,' from a moral consideration, no person shall be permitted to take advantage of his own act voluntarily entered into to the detriment of others.
In this state there are very few of the common-law disabilities remaining as to a married woman, and she has the same property rights in nearly all respects as her husband, and it necessarily follows that she is subject to like restrictions and limitations growing out of her conduct. In proportion as she has been advanced in the power to enjoy property rights, so she must assume the obligations and liabilities connected therewith. If Mrs. Rogers could not secure the signature of her husband to the deed in question, and was able to prevail upon defendant Crosse to deal with her and pay the value of the property, of course she was not bound by her act, and had the right to repudiate the transaction and bring an action for that purpose; but to accept the money, and wait nineteen years, until the land had become valuable through the efforts of the grantee, and then, with the aid of the divorce couft, seek to set aside her prior deeds, presents a case which not only lacks merit, but the right to press it has been lost by the lapse of time. Stale claims of this character have never appealed very strongly to this court. Brandes v. Carpenter, 68 Minn. 388, 71 N. W. 402; Hanson v. Swenson, 77 Minn. 70, 79 N. W. 598.
Order affirmed.